It is conceded by counsel for both parties that this case is controlled by the principles considered by this court in Grayson v. Muckleroy, 220 Ala. 182, 124 So. 217, with the difference that in this case the short statute of limitations which controlled the result of that does not here apply. We are urged to review that feature of the opinion which is to the effect that, prior to the present features of the law which sustain an ejectment suit by the grantee in a deed of land the possession of which is at the time held by another, (Code 1907, § 3839; Code 1923, § 7453), but at a time when by the statute color of title or some other condition named by law was an essential element of adverse possession, a deed of land (Code 1896, § 1541), in the possession of one without color of title or a compliance with the other features of the adverse possession statute, was not void as to one so possessed, so that the grantee in his own name may sue him for its recovery.
We have made a restudy of that feature of the opinion, and we think it is well supported.
Giving effect to the principles as declared in Grayson v. Muckleroy, supra, it is necessary to reverse the judgment and remand the cause.
Reversed and remanded.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.